Citation Nr: 1630339	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  08-24 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder prior to December 20, 2011.

2. Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder prior to December 20, 2011 on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June to August 1993, March to July 2003, and August 2005 to November 2006.

This case originally came before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In that decision, the RO granted service connection (and a 30 percent evaluation) for posttraumatic stress disorder, effective from March 10, 2008, the date of the Veteran's original claim for service connection.

In a subsequent decision of January 2013, the Veteran's previously-assigned 30 percent evaluation for posttraumatic stress disorder was increased to 50 percent, effective from December 20, 2011, the date of a VA psychiatric examination.

In a decision of August 2014, the Board, among other things, denied entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder prior to December 20, 2011.  That decision was subsequently appealed to the United States Court of Appeals for Veterans Claims (Court) which, in a March 2015 Order, remanded the Veteran's case to the Board for action consistent with a March 2015 Joint Motion for Partial Remand.

In July 2015, the Board again denied a rating in excess of 30 percent and the Veteran once again appealed to the Court.  In a June 2016 Order, the Court remanded the appellant's case to the Board for action consistent with a May 2016 Joint Motion for Remand.  The case is now, once more, before the Board for appellate review.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems associated with the appeal.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The issue of entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder prior to December 20, 2011 on an extraschedular basis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to December 20, 2011, the Veteran's service-connected posttraumatic stress disorder was not manifested by occupational and social impairment, with reduced reliability and productivity due to such symptoms as:  a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; suicidal ideation; and/or difficulty in establishing and maintaining effective work and social relationships.


CONCLUSION OF LAW

Prior to December 20, 2011, the criteria for an evaluation in excess of 30 percent for posttraumatic stress disorder were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. § 4.130 and Part 4, Diagnostic Code 9411 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Inasmuch as service connection, an initial rating, and effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.

Moreover, VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording VA examinations.  Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order with respect to the issue addressed in this decision.  Nor is there evidence of any error or issue which precludes the Board from addressing the merits of the Veteran's appeal.

Increased Rating

In reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, including those offered during the course of a hearing before the undersigned Veterans Law Judge in May 2011, as well as VA (including Virtual VA and Veterans Benefits Management System) treatment records and examination reports, and various statements by the Veteran's spouse and associates.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran in this case seeks an increased evaluation for posttraumatic stress disorder.  In pertinent part, it is contended that manifestations of that disability are more severe than now evaluated, and productive of a greater degree of impairment than is reflected by the initial 30 percent evaluation in effect prior to December 20, 2011.

In this regard, disability evaluations, in general, are intended to compensate for the average impairment of earning capacity resulting from a service-connected disability.  They are primarily determined by comparing objective clinical findings with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

While the Board must consider the Veteran's medical history as required by various provisions under 38 C.F.R. Part 4, including 38 C.F.R. § 4.2 [see Schafrath v. Derwinski, 1 Vet. App. 589 (1991)], the degree of impairment resulting from a service-connected disability is a factual determination, with the Board's primary focus in such cases being upon the current severity of the service-connected disability.  See Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the Francisco rule does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an award of service connection for the disability in question.  Rather, at the time of the initial rating, separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.  Accordingly, the analysis in this decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Ratings are to be based as far as practicable upon the average impairment of earning capacity, with the additional proviso that the Secretary shall, from time to time, readjust the schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Director of Compensation Service, upon field station submission, is authorized to approve, on the basis of the criteria set forth in 38 C.F.R. § 3.321, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture, with such related factors as a marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015).  Further discussion of this provision is contained in the REMAND section below.

In the case at hand, and as noted above, in a May 2008 rating decision, the RO granted service connection and a 30 percent evaluation for posttraumatic stress disorder, effective from March 10, 2008.  The veteran voiced his disagreement with that assignment of benefits.  In a January 2013 rating decision, the Veteran was awarded a 50 percent evaluation for posttraumatic stress disorder, effective from December 20, 2011, the date of a VA psychiatric examination.  The current appeal ensued.

During the course of VA outpatient treatment in November 2007, the Veteran complained of insomnia, but denied both night sweats and panic attacks.  According to the Veteran, while he felt somewhat "edgy," he was functioning well on the job and with his family, though he tended to isolate at times.  Mental status examination showed the Veteran to be alert and affable, and not overtly anxious or psychotic, with no evidence of either suicidal or homicidal ideation.

On subsequent VA outpatient treatment in February 2008, the Veteran's appearance was adequate, with speech of a normal rate and tone, but with a depressed and anxious mood.  The Veteran's affect was described as normal, and his thought processes as linear, with no evidence of either suicidal or homicidal ideation.  While the Veteran complained of some irritability and/or anger, both short- and long-term memory were intact, and the Veteran's concentration and impulse control were good.

In a statement of February 2008, the Veteran's private physician indicated that the Veteran suffered from active significant symptoms of posttraumatic stress disorder.

At the time of a VA psychiatric examination in April 2008, the Veteran complained of decreased sleep, nightmares, flashbacks, intrusive thoughts, hypervigilance, a startle response, isolation, anger problems, and irritability, as well as poor concentration and avoidance.   When questioned, the Veteran described difficulty at home related to problems with his anger and irritability.  According to the Veteran, while he had friends and used to enjoy fishing, he was not involved in any hobbies at the present time.  Significantly, the Veteran described difficulty engaging in hobbies due to problems with his recent surgery.  However, by his own admission, he was able to complete his activities of daily living, which he did "routinely and independently."

When questioned regarding his employment, the Veteran indicated that he was currently employed as an interim police chief.  Moreover, he had been employed with the local police department for the past 12 years.  According to the Veteran, he worked with someone at his place of employment to control his anger management issues.

On mental status examination, the Veteran was alert and well oriented.  Thought processes were logical, and the Veteran's history was adequate.  Noted at the time of examination was that the Veteran's affect was blunted, though he did exhibit sufficient insight.  Spontaneous speech was grammatical, fluent, and free of paraphasias.  Attention was intact, as was immediate, recent, and remote memory.  When questioned, the Veteran denied experiencing any auditory or visual hallucinations.  However, by his own admission, he had been experiencing certain symptoms of depression.  According to the Veteran, six months earlier, he was "very depressed."  Moreover, the Veteran indicated that he tended to isolate, and had experienced some problems with his appetite.  While according to the Veteran, he had experienced thoughts of suicide six months ago, he had never attempted suicide, and denied any current suicidal ideation.  Similarly denied was current homicidal ideation.  The pertinent diagnosis noted was posttraumatic stress disorder, with a Global Assessment Functioning Score of 55.  According to the examiner, the Veteran demonstrated moderate impairment in functioning related to difficulty in his marriage, difficulty completing his education, and mild anger problems at work.

In correspondence of August 2008, the Veteran's wife wrote that he didn't sleep well, and often woke from nightmares.  Moreover, he would often get upset or frustrated, and "talked about killing or hurting himself," due to the fact that he felt that his family would be better off without him.  In a notice of disagreement dated from the same month, the Veteran reported that upon returning from Iraq, he began experiencing panic attacks. 

During the course of VA outpatient treatment in February 2009, it was noted that the Veteran had no thoughts about taking his life.  Nor did he plan to take his life.  Significantly, when questioned, the Veteran denied ever having made a suicide attempt.

On subsequent VA outpatient treatment in November 2009, the Veteran indicated that he had returned to work, but was isolating, whereas previously, he had been outgoing.  According to the Veteran, he was depressed most days, with increasing appetite accompanying his depression.  On mental status examination, the Veteran's appearance was adequate, with speech of a normal rate and tone, but with a depressed mood.  The Veteran's affect was within normal limits, with linear thought processes, and appropriate thought content.  When questioned, the Veteran denied both suicidal and homicidal ideation.  Short- and long-term memory were described as intact, and both the Veteran's concentration/attention and impulse control were good.  Insight and judgment were likewise described as good, and the Veteran's ability to perform abstract thinking was intact.

During the course of subsequent VA outpatient treatment in May 2010, the Veteran complained of some depression.  However, he denied any thoughts of suicide, and a suicide risk screen was negative.  

In a Medical Evaluation Board report dated in May 2011, which was based on a review of medical records and "extended psychiatric interviews with the [Veteran]," it was noted that the Veteran had not required any psychiatric hospitalizations.  However, he did experience an intermittent depressed mood which was largely in response to refractory medical problems and symptoms of posttraumatic stress disorder.  Significantly, the Veteran's periodic depression did not significantly interfere with his day-to-day functioning.

When questioned, the Veteran described avoidance of select activities due to a perceived inability to be present within large crowds or in situations associated with unpredictable events.  However, although this avoidance of select activities interfered with his day-to-day social and occupational functioning, his lack of overall interest in enjoyable activities was not significantly impaired.  The Veteran denied any significant experience of suicidal thoughts, although he did report at times wondering if things would be easier for his family were he not to be around.  The Veteran denied significant homicidal ideation, and similarly denied any auditory or visual hallucinations.  However, according to the Veteran, he did experience anxiety in the form of irritability, an exaggerated startle response, and generalized hyperarousal, though without panic attacks.

Noted at the time of examination was that the Veteran continued in his civilian occupation as a police officer.  However, he had changed from his previous duties as a narcotics and criminal investigator to working with administrative matters, such as purchasing and scheduling, and overseeing internal investigations and community outreach work.  Additionally, the Veteran reported enjoying time with his spouse and daughter, although he generally preferred isolated activities.  Moreover, he had a few friends with whom he intermittently socialized through various activities, such as fishing.

On mental status examination, the Veteran was well groomed and appropriately dressed.  There was no evidence of psychomotor agitation or retardation, and eye contact was good, with speech of a normal rate, volume, rhythm and prosody.  The Veteran's thought content showed no evidence of any suicidal or homicidal thoughts, or of auditory or visual hallucinations.  His thought processes were linear, logical, and goal directed, though his mood was irritable, with an affect mixed between euthymic and irritable, though with normal breadth.  Concentration showed an ability to attend to relevant tasks, with fair insight and no impairment of judgment.  The veteran was oriented to person, place, and time, and his memory was intact for all medical, developmental, and social history, with no evidence of impaired short-term memory during the course of evaluation.  The pertinent diagnosis noted was posttraumatic stress disorder, with a Global Assessment of Functioning Score of 65.

During the course of a hearing before the undersigned Veterans Law Judge in May 2011, the Veteran indicated that, a month earlier, he had gotten so mad that he wanted to "shoot somebody or beat somebody up" when he was "cut off" while driving on the interstate.  The Veteran further indicated that he had last thought of suicide approximately two months earlier, and that he sometimes felt that his family would be better off if he weren't around.  See Transcript p. 14.  Significantly, in response to another question, the Veteran indicated that he had last experienced a panic attack approximately two months earlier.  See Transcript, p.15.

During the course of VA outpatient treatment in September 2011, the Veteran denied any thoughts of suicide during the past week.  Further noted was that a suicide risk screening was "negative."

At the time of a subsequent VA psychiatric examination on December 20, 2011, it was noted that the Veteran suffered from posttraumatic stress disorder, with a Global Assessment of Functioning Score of 55.  According to the examiner, the description which best summarized the Veteran's level of functioning was one of occupational and social impairment, with reduced reliability and productivity.  When questioned, the Veteran reported problems with sleep, nightmares, intrusive thoughts, panic attacks, hypervigilance, an exaggerated startle response, isolation, and difficulty relating to others.  Additionally noted were problems with a depressed mood.  Symptomatology associated with the Veteran's posttraumatic stress disorder included difficulty in establishing and maintaining effective work and social relationships, chronic sleep impairment, panic attacks more than once a week, anxiety, and a depressed mood.  According to the examiner, the Veteran did not present with any of the following clinically significant problems:  memory loss, impaired judgment, abnormal speech, poor impulse control, impaired thought processes, neglect of personal hygiene and appearance, suicidal and/or homicidal ideation, delusions, and/or hallucinations.  In the "Remarks" section of the examination, the examiner observed that while the Veteran did present with a depressed mood, anxiety, sleep impairment, and "panic attacks (approximately one time per week)" as part of his posttraumatic stress disorder diagnosis, his diagnosis of posttraumatic stress disorder, in and of itself, caused only moderate impairment in functioning characterized by reduced productivity and efficiency in a work setting.

Pursuant to applicable law and regulation, the 30 percent evaluation in effect for the Veteran's posttraumatic stress disorder prior to December 20, 2011 contemplates the presence of occupational and social impairment, with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and/or mild memory loss (such as forgetting names, directions, or recent events).  

In contrast, a 50 percent evaluation requires demonstrated evidence of occupational and social impairment, with reduced reliability and productivity due to such symptoms as: a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.

Finally, a 70 percent evaluation requires demonstrated evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or an inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

Global Assessment of Functioning Scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), p. 32].  A Global Assessment of Functioning score of between 51 and 60 is defined as "moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers)," while a score of between 61 and 70 is defined as "some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships."

While the Rating Schedule does indicate that the rating agency must be familiar with the Diagnostic and Statistical Manual of Mental Disorders, it does not assign disability percentages based solely on Global Assessment of Functioning Scores.  See 38 C.F.R. § 4.130 (2015).  Rather, Global Assessment of Functioning Scores are but one factor to be considered in conjunction with all other pertinent evidence of record.

In this case, the evidence is clear that, prior to December 20, 2011, no more than a 30 percent evaluation was warranted for the Veteran's posttraumatic stress disorder.  Significantly, at no time during that period did the Veteran exhibit symptomatology such as a flattened affect, or circumstantial, circumlocutory, or stereotyped speech; or difficulty in understanding complex commands.  Significantly, at the time of the April 2008 VA examination, there was no evidence of any impairment of short- or long-term memory.  In fact, the Veteran's immediate, recent, and remote memory were all described as intact.  While at the time of examination, there was evidence of some depression, in conjunction with a blunted affect, the Veteran's thought processes were logical, and his attention was intact.  Significantly, at no time during the period in question was there evidence of impaired abstract thinking.  In fact, the Veteran has always been oriented in all spheres.  Moreover, at the time of the aforementioned examination, the Veteran had been employed with his local police department for the previous 12 years, and was currently working as interim police chief.

The Veteran has argued, in particular, in the context of the aforementioned hearing, that prior to December 20, 2011, he suffered from suicidal and homicidal ideation.  However, the clear weight of the evidence is to the contrary.  In that regard, on numerous occasions, the Veteran has denied both suicidal and homicidal ideation.  His denial of such ideations during several examinations is deemed more probative than reports of considering suicide during other times.  It is significant that he denies such ideations when getting examined or treated.  This renders these reports more credible than others.

In addition, the Veteran has argued that prior to December 20, 2011, he suffered from panic attacks with a frequency sufficient to warrant a rating in excess of 30 percent.  While the Veteran reported in the August 2008 notice of disagreement that he began experiencing panic attacks after returning from Iraq, the frequency of such symptoms was not indicated.  To the extent he did experience panic attacks at that time, any such symptoms appear to have subsided by one year following separation from service because the November 2007 VA outpatient treatment record shows that he denied panic attacks at that time.  Similarly, although the Veteran reported experiencing one panic attack two months prior to the May 2011 hearing, the May 2011 Medical Board examiner noted, based in part upon extended psychiatric interviews with the Veteran, that he did not experience panic attacks.  Considering that the Medical Board examination and the hearing took place in the same month, the lack of consistency on this point raises grave questions about the appellant's credibility.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

It is also significant that the three instances where the Veteran has reported experiencing panic attacks - a notice of disagreement, a video conference hearing, and a compensation and pension examination - all occurred in a context where the reported severity of psychiatric symptoms would directly corresponded to a higher level of disability compensation.  See Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (holding that a pecuniary interest in benefits may affect credibility of a claimant's testimony).  In contrast, the November 2007 statement denying panic attacks appears to have been made for the purpose of diagnosis and treatment and is therefore considered exceptionally trustworthy.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994); see also Federal Rule of Evidence 803(4).

There is thus some question as to whether the Veteran experienced panic attacks during this period and, if so, how often.  Indeed, the December 2011 VA examination reflects these inconsistencies.  While the Veteran reported experiencing a history of panic attacks, he did not specify the frequency and, although the examiner checked a box indicating that the appellant experienced panic attacks more than once a week, in the "Remarks" section, she observed that the Veteran presented with panic attacks "approximately one time per week."

Like the Medical Board evaluation, the December 2011 VA examination report was based on a review of the claims file and an interview with the Veteran.  In light of the absence of evidence prior to December 2011 specifically indicating that panic attacks occurred more than once per week, the examiner's notation appears to have been based on the Veteran's reported history.  A transcription of a lay history is not transformed into competent medical evidence merely because the transcriber happens to be a medical professional.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Accordingly, this notation is not entitled to greater probative value merely by virtue of appearing in a medical examination.  To the extent this notation applies to the period prior to December 2011, it is inconsistent with the Veteran's prior statements denying a history of panic attacks.  While the Veteran may argue that the panic attacks increased in frequency sometime after May 2011, thereby rendering the notation consistent with the evidence in the claims file, the VA examiner's later remark that panic attacks occurred "approximately one time per week" undermines any claim that they occurred more than once per week.  Considering that describing symptoms in prose requires more deliberate effort than merely checking a box, the Board will assign more probative value to the examiner's written description than to the checked box.  See generally Gardin v. Shinseki, 613 F.3d 1374, 1380 (Fed. Cir. 2010).  Hence, the Board finds that, at most, the Veteran's panic attacks can be described as occurring weekly or less often.

Thus, considering the totality of the evidence for the period prior to December 2011, the 30 percent evaluation in effect for the Veteran's service-connected posttraumatic stress disorder prior to December 20, 2011 is appropriate, and an increased rating is not warranted.


ORDER

Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder prior to December 20, 2011 is denied.


REMAND

The Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently issued a decision, Johnson v. McDonald, in which they rejected VA's interpretation that 38 C.F.R. 3.321(b)(1) only contemplates that referral for extraschedular consideration be made on an individual basis for each service-connected disability to determine if the disability picture rendered the schedular evaluation inadequate, and not on a collective basis.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In Johnson, the Federal Circuit determined that extraschedular consideration required consideration of the "collective impact" of the Veteran's service-connected disabilities in assessing the disability picture and whether it rendered the schedular criteria inadequate such that referral to the Director of the VA Compensation Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) is warranted.

In the present case, in an April 2016 appellant brief to the Court, the Veteran has asserted that symptoms related to his service-connected right ankle laxity and right ankle degenerative joint disease have impacted his service-connected posttraumatic stress disorder on appeal.  In essence, he appears to argue that his right ankle disabilities have prevented him from maximizing his career potential as a police officer which, in turn, has caused him severe emotional distress thereby exacerbating his posttraumatic stress disorder to the extent that he has had to work with someone at his place of employment to control his anger management issues and has experienced a number of other negative social and occupational effects not contemplated in the schedular evaluation.  In other words, he alleges that the collective impact of these disabilities on his posttraumatic stress disorder renders the schedular evaluation inadequate.  The RO has not considered this aspect of his claim.  Accordingly, in light of Johnson, the Board has determined that a remand is appropriate so that the RO can determine if referral for an extraschedular evaluation is warranted.

Accordingly, the case is REMANDED for the following action:

1. In accordance with the decision in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), the RO should determine if referral to the Director of Compensation Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is necessary based on the collective impact of the Veteran's service-connected disabilities on his disability picture and whether it renders the schedular evaluations inadequate.

If the RO determines that referral is necessary, such referral should be made.

2. If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case and afforded the appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


